Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a medical arm assembly comprising the recited elements in cooperation, including an operating arm section connected to the remote joint, the operating arm section being configured to fix a medical tool thereto and rotate the tool about a remote rotation axis that is perpendicular to the reference straight line and passes through the remote point, the operating arm section being configured to move the tool in a direction that is perpendicular to the remote rotation axis and passes through the remote point; and an arm supporting section, to which the positioning arm section and the operating arm section are connected to be supported, the reference point being located in the arm supporting section (as recited in claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SCOTT LUAN/Primary Examiner, Art Unit 3792